Citation Nr: 0736862	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a kidney disability 
with hypertension, including as secondary to the veteran's 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for retinopathy as 
secondary to the veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

As regards the issue of service connection for a kidney 
disability, the Board notes that the veteran's original claim 
was for service connection for nephrosclerosis, a fibrosis of 
the kidney.  The RO expanded the scope of the claim to 
include the additional kidney disabilities of renal 
insufficiency and nephropathy with hypertension that could be 
related to the veteran's diabetes.  While the Board has re-
characterized the issue on the title page as service 
connection for a kidney disability, that re-characterization 
does not alter the scope of the issue that was developed by 
the RO and appealed by the veteran, i.e., service connection 
for renal insufficiency, nephrosclerosis, and nephropathy 
with hypertension as secondary to service-connected type II 
diabetes mellitus.  

The veteran's representative submitted new evidence in the 
form of a note from V.H, M.D., Ph.D., related to the 
veteran's retinopathy claim.  The evidence was received in 
March 2007, after the last adjudication of this issue by the 
agency of original jurisdiction (AOJ), and was not 
accompanied by a waiver of AOJ consideration.  Here, because 
consideration of the appellant's claim for service connection 
for retinopathy will be deferred pending completion of the 
development sought in the remand that follows the decision 
below, the newly received evidence will be considered by the 
AOJ after that development is completed.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  It is as likely as not that the veteran's bilateral 
hearing loss is related to his military service.  

2.  The veteran does not have a kidney disability with 
hypertension that is related to his military service, 
including as secondary to his service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).  

2.  The veteran does not have a kidney disability with 
hypertension that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, and January, March, and July 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   The 
RO also provided a statements of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations in furtherance of his claims of service 
connection for hearing loss and kidney disability.  VA has no 
duty to inform or assist that was unmet.  

II.  Hearing loss

The veteran's service entry examination showed a whispered 
voice examination which revealed normal hearing acuity of 
15/15.  The veteran's SMRs show complaints of decreased 
hearing acuity while serving in Vietnam.

The veteran was afforded a VA audiological examination in 
October 2006.  The veteran, a non-combatant quartermaster who 
reportedly also served as a photographer in Vietnam, reported 
noise exposure in service from explosions, aircraft, and 
weapon discharges.  He also reported post-service noise 
exposure from his occupation as a truck driver for more than 
20 years, and from hunting/shooting, snowmobiles, and 
motorcycles.  He also reported bilateral tinnitus which he 
reported began in service.  The October 2006 audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
75
LEFT
25
25
25
35
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  

The audiologist opined that it is not likely that the 
veteran's current hearing loss was a result of his military 
noise exposure because his in-service audiological 
evaluations were within normal limits.  Given the veteran's 
reported history of significant noise exposure during and 
after military service, and his subjective complaints of 
tinnitus, the audiologist opined that it was at least as 
likely as not that the veteran's tinnitus was a result of 
both his military and his civilian noise exposure.  The Board 
notes that the veteran has been service connected for 
tinnitus, but not for hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, there is medical evidence of a current bilateral 
hearing loss disability.  Given that the veteran spent nearly 
two years in the combat zone of Vietnam, the Board concedes 
that the veteran was exposed to acoustic trauma while in 
service (as the RO did).  While audiological testing in 
service did not reveal hearing loss per se, the Board takes 
note of the documented complaint of hearing loss in the 
veteran's SMRs.  There is, however, no medical evidence of a 
nexus between the current bilateral hearing loss disability 
and the in-service noise exposure.  In fact, as noted, the VA 
audiologist opined that it was less likely as not that the 
veteran's hearing loss was related to his military service.  

Nevertheless, the Board has considered the provisions of 38 
U.S.C.A. § 5107 (benefit-of-the-doubt) in deciding this issue 
in the veteran's favor.  Under the benefit-of-the-doubt 
standard, when a veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of the doubt belongs to the veteran.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  Considering the benefit-of-the-doubt doctrine, the 
Board finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits.  
Specifically, the Board finds that it is reasonable to infer 
that current loss of hearing acuity is at least in part due 
to the same etiology as the service-connected tinnitus-noise 
exposure during service, even if hearing loss was not 
demonstrated objectively during service.  Medical treatises 
indicate that the cause of hearing loss is often the same as 
the cause of coexisting tinnitus.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005).  The Board therefore finds that there 
is support for the conclusion that the veteran's hearing loss 
can be attributed to his period of active military service.  
Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the veteran's bilateral 
hearing loss is attributable, at least in part, to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

III.  Kidney Disability

The veteran's SMRs are completely silent as regards any 
complaint or treatment related to this claim.  Indeed, the 
veteran does not claim that he has a kidney disability that 
originated on active duty, but contends instead that he has a 
kidney disability, diagnosed as mild renal insufficiency in 
1995, that was caused by his service-connected type II 
diabetes mellitus.  

The record shows that the veteran was hospitalized in May 
1995.  The discharge summary noted that the veteran had mild 
renal insufficiency, which was attributed to the veteran's 
hypertension.  

The veteran was afforded a VA examination in January 2005 in 
connection with a claim of service connection for type II 
diabetes mellitus, for which he was subsequently service 
connected.  This examiner noted that the veteran's renal 
function was "basically normal."  He noted that creatinine 
determinations had been very slightly elevated, but 
nevertheless concluded that the veteran had "no significant 
diabetic nephropathy."  (Noting that the veteran's family 
had a history of hypertension, that examiner also opined that 
the veteran's long-standing hypertension was not directly 
associated with his diabetes.)

The veteran was afforded an examination in January 2006 in 
connection with this claim.  An addendum was provided in 
March 2006.  The examiner noted the veteran's hospital stay 
in 1995 and the associated diagnosis then of mild renal 
insufficiency was attributed to the veteran's hypertension.  
Though the May 1995 discharge summary noted a glucose 
intolerance in the veteran, the January 2006 examiner noted 
that the veteran's diabetes was not diagnosed until 2004.  In 
a March 2006 addendum, the examiner opined that the veteran's 
renal insufficiency was not caused by or a result of his 
diabetes.  The examiner's rationale was that the veteran's 
mild renal insufficiency that was present in 1995 was 
attributed at the time to his diagnosed (and non-service-
connected) hypertension, and that he did not have diabetes at 
the time.  The report of a May 2006 ultrasound examination of 
the veteran's kidneys reported no evidence of a renal mass or 
hydronephrosis in either kidney.  

As noted, generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, service incurrence or 
aggravation may be presumed for cardiovascular-renal disease, 
including hypertension, if demonstrated to a compensable 
degree within a year of separation from qualifying active 
military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Here, the Board notes that the veteran's SMRs are completely 
silent as regards any kidney disease.  Moreover, there was no 
related diagnosis shown until 1995, almost 30 years after the 
veteran left active military service.  38 C.F.R. §§ 3.307, 
3.309.  Service connection on a direct basis or in accordance 
with the one-year presumption is thus not warranted.  

As noted, the veteran claims instead that he has a kidney 
disease that is secondary to his service-connected diabetes 
mellitus.  Disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Here, however, there is no credible 
medical evidence of record establishing a nexus between what 
was diagnosed in 1995 as mild renal insufficiency and the 
veteran's service-connected diabetes.  To the contrary, the 
medical opinion given by the VA examiner is that it is not 
related to his diabetes, but, based on the 1995 assessment by 
the caregivers at the time, is related to his hypertension.  

Moreover, there is no current diagnosis of diabetic 
nephropathy, as was noted by the January 2005 examiner, or of 
renal mass or hydronephrosis, as was noted by the May 2006 
renal ultrasound examination.  Finally, there is no diagnosis 
of renal nephrosclerosis of record.  

The Board acknowledges the veteran's contention that he has a 
kidney disease that is related to his service-connected 
diabetes.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis of etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his disease have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a kidney disability with hypertension 
that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for a kidney disability 
with hypertension, including as secondary to the veteran's 
service-connected diabetes mellitus, is denied.


REMAND

The veteran contends that he has bilateral retinopathy that 
is related to his diabetes.  The Board finds, however, that 
there is insufficient evidence of record on which to render a 
opinion, and therefore must remand for additional 
development.  

In December 2005, the veteran requested that his treating 
nurse practitioner provide a letter tying his ruptured eye 
vessels to his diabetes.  In a very brief note dated in 
December 2005, S.L., N.P., noted that the veteran has diet-
controlled type II diabetes mellitus, and opined that this 
condition was as likely as not due to the veteran's current 
diabetes.  Ms. L., did not, however, offer a specific 
diagnosis related to the ruptured blood vessel in the eye, 
nor did she provide any clinical data or other rationale to 
support her conclusion.  As a consequence, this opinion 
cannot be relied on as a medical nexus opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign to the 
doctor's opinion).  

Also of record is the note from V.H, M.D., Ph.D., that was 
mentioned in the introduction.  Dr. H. noted that the veteran 
has evidence of diabetic retinopathy in his left eye that is 
related to diabetes.  Because of significant cataracts in 
both eyes, worse in the right, it could not be clearly 
ascertained if he currently had a diabetic-related eye 
disability in the right eye.  Here, too, this opinion is 
merely a conclusion, unsupported by clinical evidence or 
other rationale, and is therefore insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion.  Stefl, supra.  Indeed, it is 
not clear from Dr. H.'s note whether he had personally 
examined the veteran or had based his conclusions on other 
evidence.  Moreover, the opinion left open the question of 
the right eye diagnosis.  The Board will therefore remand in 
order to afford the veteran with an ophthalmologic 
examination by in order to determine whether he in fact has 
retinopathy related to his service-connected diabetes.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA examination by an 
ophthalmologist to determine the current 
diagnosis and etiology of any eye 
disorder.  If any retinopathy is found, a 
medical opinion should be provided as to 
whether it is at least as likely as not 
that the disability has been caused or 
made worse by the veteran's type II 
diabetes mellitus.  Such an opinion 
should be provided with respect to each 
eye.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


